Exhibit 10.9

FIRST AMENDMENT TO

SERVICES EXHIBIT TO OMNIBUS TRANSITION SERVICES AGREEMENT

THIS FIRST AMENDMENT TO SERVICES EXHIBIT TO OMNIBUS TRANSITION SERVICES
AGREEMENT (this “Amendment”), dated as of the 10th day of October, 2012, is made
by and between MARRIOTT INTERNATIONAL, INC., a Delaware corporation (“MII”), and
MARRIOTT VACATIONS WORLDWIDE CORPORATION, a Delaware corporation (“MVWC”).

RECITALS

A. MII and MVWC are parties to that certain Omnibus Transition Services
Agreement, effective as of November 21, 2011 (the “Agreement”), pursuant to
which MII and its Affiliates agreed to provide certain services to MVWC on a
temporary basis.

B. The services to be provided by MII to MVWC are described on exhibits (each a
“Services Exhibit”) to the Agreement.

C. MII and MVWC desire to execute this Amendment to revise certain terms and
conditions of the Services Exhibit related to Golf Services (the “Golf Services
Exhibit”).

D. All capitalized terms used and not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the agreements,
provisions and covenants herein contained, MII and MVWC hereby agree as follows:

1. The term of the Golf Services Exhibit is hereby extended until the end of
MVWC’s 2017 fiscal year, subject to earlier termination as provided in the
Agreement and the Golf Services Exhibit.

2. Section 4.a. of the Golf Services Exhibit is hereby amended by adding the
following as the second sentence thereto:

“Beginning with MVWC’s 2013 fiscal year, and for each fiscal year thereafter
during the term of the Golf Services Exhibit, the annual Golf Services Fee
payable by MVWC to MII shall be equal to the Golf Services Fee payable for the
immediately prior fiscal year, plus that amount times the lesser of: (i) the
annual percentage change in the GDP Deflator (as defined below) or (ii) three
percent (3.0%). For purposes of this Amendment, the term “GDP Deflator” means
the “Gross Domestic Product Implicit Price Deflator” issued from time to time by
the United States Bureau of Economic Analysis of the Department of Commerce.”

 

1



--------------------------------------------------------------------------------

3. The parties each represent that they have obtained all corporate
authorizations, consents and approvals necessary to enter into this Amendment
and to perform their respective obligations under the Agreement, as amended.

4. Except as modified by this Amendment, all other terms and conditions of the
Agreement (including but not limited to the Services Exhibits), as amended,
modified, restated or supplemented shall remain in full force and effect.

5. This Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signature thereto and
hereto were on the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

MARRIOTT INTERNATIONAL, INC. By:  

/s/ James P. Connelly

Name:   James P. Connelly Title:   Vice President and Chief Financial Officer,
The Americas MARRIOTT VACATIONS WORLDWIDE CORPORATION By:  

/s/ Ralph Lee Cunningham

Name:   Ralph Lee Cunningham Title:   Executive Vice President

 

2